NutraCea 5090 North 40th Street, Suite 400 Phoenix, AZ85018 May 14, 2007 VIA EDGAR AND FACSIMILE Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E., Mail Stop 7010 Washington, D.C.20549 Attention:Jason Wynn Re: NUTRACEA AMENDMENT NO. 1 TO REGISTRATION STATEMENT ON FORM S-1 (No. 333-141744) ACCELERATION REQUEST Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, NutraCea (the "Company") hereby requests that the effective date of its Amendment No. 1 to Registration Statement on Form S-1 (File No. 333-141744) be accelerated so that the same will become effective at 2:00 p.m, Washington,D.C. Time, on Monday, May 14, 2007, or as soon thereafter as practicable. The Company hereby acknowledges the following: (i)should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii)the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii)the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours truly, NUTRACEA By: /s/ Todd C. Crow Todd C. Crow, Chief Financial Officer
